U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At December 31, 2010, the number of shares outstanding of common stock, $0.001 par value, was 27,483,768 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Consolidated Balance Sheets– December 31, 2010 (unaudited) and June 30, 2010 3 Consolidated Statements of Operations - For the three and six months ended December 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Stockholders’ Equity (Deficit) For the year ended June 30, 2010 and the six months ended December 31, 2010 (unaudited) 5 - 6 Consolidated Statements of Cash Flows - For the six months ended December 31, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risks 23 Item 4T. Controls and Procedures 23 PART II- OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 34 2 PART I - FINANCIAL INFORMATION STUDIO ONE MEDIA, INC. Consolidated Balance Sheets December 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid Expenses Other Receivable Notes Receivable Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Intangible Assets, net Other Assets Deposits Prepaid Expenses Debt Issuance Costs Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable and Accrued Expenses $ $ Notes Payable - Related Party Notes Payable, net of discount of $39,682 and $0, respectively Total Current Liabilities Long-Term Liabilities Convertible Notes Payable, net of discount of $813,347 and $458,029, respectively Total Liabilities Stockholders' Equity Convertible Preferred Stock, authorized 10,000,000 shares, par value $0.001; issued and outstanding are 744,044 and 549,044, respectively Common Stock, authorized 100,000,000 shares, par value $0.001; issued and outstanding are 27,483,768 and 25,891,768 shares, respectively Additional Paid In Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, REVENUES Session Revenues $ Advertising Revenues AfterMaster Revenues - - Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Cost of Barter Exchanges Depreciation and Amortization Expense General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Income (Expense) Interest Expense ) Interest Income - - Gain on Disposal of Property - - - Loss on Extinguishment of Debt ) - ) - Total Other Income (Expense) Loss Before Income Taxes ) Income Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Preferred Stock Accretion and Dividends ) - ) - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Stockholders' Equity (Deficit) Common Total Additional Common Stock Issued in Stockholders' Preferred Stock Common Stock Paid In Shares Advance Accumulated Equity Shares Amount Shares Amount Capital to be Issued for Services Deficit (Deficit) Balance, June 30, 2009 $ ) $ ) $ ) Common shares issued in conversion of preferred shares (296,429 ) (296 ) (333 ) - Common shares issued for assets - Common shares issued for cash - Warrants and options exercised for cash - Common shares issued in conversion of debt and extinguishment of liabilities - Share-based compensation - common shares - - (24,000 ) - Share-based compensation - warrants - Share-based compensation - shares to be issued - Common shares issued in advance of services - Warrants issued in advance of services - Beneficial conversion feature on issuance of convertible debt - Warrants issued in connection to issuance - of convertible debt Preferred shares issued for cash 96 - Preferred shares repurchased (25,000 ) (25 ) - - (49,975 ) - - - (50,000 ) Net Loss for the Year Ended June 30, 2010 - (5,331,918 ) (5,331,918 ) Balance, June 30, 2010 - - (20,569,040 ) 5 Consolidated Statements of Stockholders' Equity - continued Preferred shares issued for cash (unaudited) - Common shares issued for cash (unaudited) - - 93 - - - Warrants and options exercised for cash (unaudited) - Common shares issued in conversion of debt and extinguishment of liabilities (unaudited) - Share-based compensation - common shares (unaudited) - Share-based compensation - warrants (unaudited) - Warrants and common shares issued in advance of services (unaudited) - - 31 - - - Beneficial conversion feature on issuance of convertible debt (unaudited) - Warrants issued in connection to issuance of convertible debt (unaudited) - Net Loss for the Six Months ended December 31, 2010 (unaudited) - ) (3,016,761 ) Balance, December 31, 2010 (unaudited) $ $ $ $
